Sherwood, Judge,
delivered the opinion of the court.
Jacob New was the principal, and the defendant Linen-. schmidt was the surety, in a certain promissory note for the sum of $357, which they had given to the plaintiff. Upon maturity of the note, Linensehmidt, who lived in Warren *466county, served notice on the plaintiff, who resided in the same county, to bring suit on the instrument. This demand was complied with in due time, service had on defendant, and a writ sent by mail to St. Louis county, with the view to service on New, who lived in that county; but no return was made to this writ. At the return term, when the cause was called for trial, the plaintiff dismissed his suit as to New, against the objections of the defendant, and took judgment as to him. Under the old practice, courts of equity, proceeding in analogy to certain writs of the common law, denominated by Coke Brevia Anticipantia, or writs of prevention, (Co. Litt., 100 a.) were accustomed to grant relief to a surety on his application for that purpose, by bill quia timet, in two different ways \ First, by allowing him to proceed against both creditor and debtor to compel the latter to pay the debt. Or, second, the surety might proceed against the creditor alone and compel him to bring his action. (King vs. Baldwin, 2 Johns. Ch., 554, and cases cited; Sto. Eq. Jur., §§ 327, 638, 849; Milf. Eq. Pl. by Jeremy, 148.) And our statute (2 Wagn. Stat., ch. 132, p. 1302,) which allows notice to be given to the creditor, is no doubt only substitutionary, although it may not be exclusively so, of the ancient chancery practice, by which the exoneration of the surety was formerly accomplished. And the direct method pointed out by the statute, is certainly infinitely preferable to the circuitous one I have mentioned.
Section two of the statute to which allusion has been made provides : “If such suit is not commenced within thirty days, after the service of such notice, and proceeded in with due diligence, in the ordinary course of law, to judgment and execution, such surety shall be exonerated from liability to the person so notified.”
It will be at once perceived from a perusal of the above section, that the creditor who has been notified, must do two things : First, he is to commence his suit within thirty days and second, that suit must be proceeded in with due diligence, in the ordinary course of law, to judgment and execu*467tion, or else the notifying surety who, under the provisions of section one of the same chapter, may be joined in the action with the principal debtor, will be released from further responsibility.
The law is just as imperative that the suit against the principal debtor should be pressed to its final consummation, and that too with diligence, as it is that it shall be commenced within the time limited. So soon as the surety gives notice, his former absolute and unconditional liability becomes merely a conditional one, subject to be entirely defeated by non-compliance with the statutory mandate in both the particulars referred to; and subject also, in consequence of compliance, to be re-converted into its former unqualified state'. In other words, the attitude of the surety, after notice, is precisely the same as that' of an indorser before notice, and nothing short of the prompt commencement, as well as the diligent prosecution, of the suit against the principal debtor to the uttermost extremity known to the ordinary course of law, can “fix” the surety, or transform his conditional, into an absolute engagement. Perry vs. Barrett, (18 Mo., 140) although not fully in point, sustains this view.
Under the above detailed circumstances, the plaintiff, having failed to obtain service on New at the first term, should have taken an alias, returnable to the second term, and then, according to the provisions of 2 Wagn. Stat., (§ 20, p. 1010,) if service were not had on New,' the plaintiff would have been entitled to judgment against defendant, unless upon consent of the latter to further delay. And the issuance of an alias writ is as much in the ordinary course of law as the suing out of the original.
Our statute respecting sureties, as to the means it provides for their exoneration, is so plain and positive, that it must be either faithfully obeyed, or else practically obliterated. No hesitancy will be therefore felt in pursuing the former course.
Jndgment reversed and cause dismissed.
Judge Lewis not sitting; the other judges concur, except judge Napton, who dissents.